         Case 2:20-cr-00255-JCM-DJA Document 23 Filed 01/13/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Rashaad Howard

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00255-JCM-DJA

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   RASHAAD HOWARD,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Rashaad Howard,
21   that the Revocation Hearing currently scheduled on January 13, 2021, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Possible COVID-19 exposure.
25          2.      The defendant is out of custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
       Case 2:20-cr-00255-JCM-DJA Document 22
                                           23 Filed 01/12/21
                                                    01/13/21 Page 2 of 3




 1        This is the second request for a continuance of the revocation hearing.
 2        DATED this 12th day of January, 2021.
 3
 4   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 5
 6      /s/ Margaret W. Lambrose                      /s/ Jared Grimmer
     By_____________________________               By_____________________________
 7   MARGARET W. LAMBROSE                          JARED GRIMMER
     Assistant Federal Public Defender             Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
           Case 2:20-cr-00255-JCM-DJA Document 23 Filed 01/13/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00255-JCM-DJA
 4
                   Plaintiff,                           ORDER
 5
             v.
 6
     RASHAAD HOWARD,
 7
                   Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for    Wednesday, January 13,     202 at 10:00 a.m., be vacated and continued

12      February 10, 2021 at the hour of 10:00 a.m.
     to ________________

13           DATED January   13,of
                   this ___ day  2021.
                                   January, 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
